PER CURIAM.
In Stichting Ter Behartiging Van De Belangen Van Oudaandeelhouders in Het Kapitaal Van Saybolt International B.V. (Foundation of the Shareholders’ Committee Representing the Former Shareholders of Saybolt International B.V.) v. Schreiber, et al., 407 F.3d 34 (2d Cir.2005), issued on May 3, 2005, we certified to the New York Court of Appeals the following questions:
1) Does New Jersey or New York law apply to the question of whether the assignment of a legal malpractice claim in this case is valid?
2) Did an apparent authority relationship exist between Schreiber and Walter, Conston for purposes of Schreiber’s representation of Saybolt NA and Say-bolt, Inc.?
Stichting, 407 F.3d at 58.
On August 12, 2005, the parties submitted a stipulation to withdraw their appeal with prejudice, based on settlement of the case. Accordingly, we instruct the Clerk of Court to request the New York Court of Appeals to withdraw the questions certified.